UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10 AMENDMENT NO. 4 ————— GENERAL FORM FOR REGISTRATION OF SECURITIES Under Section12(b) or (g) of The Securities Exchange Act of 1934 ————— American First Financial, Inc. (Name of Small Business Issuer in its charter) Florida 59-3707569 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 12900 Vonn Road Suite B102 Largo, Florida (Address of principal executive offices) (Zip Code) Issuer’s Telephone Number:727-595-0975 Email: americanfirst09@yahoo.com Securities to be registered under Section12(b) of the Act: Title of each class Name of each exchange on which to be so registered each class is to be registered Securities to be registered under Section12(g) of the Act: Common stock, par value $.05 per share (Title of class) Convertible Preferred Stock: $.05 par (Title of class) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer¨ Non-accelerated filer¨ Smaller reporting companyþ (Do not check if a smaller reporting company) Explanatory Note This amendment No 4 to our Form 10 originally filed with the Security and Exchange Commission on November 16, 2009 and amended on January 14. 2010, May 18, 2010 and December 7, 2010 amends the verbiage in the document and in the financial statements included to address comments from the Commission staff.Numerous changes were made throughout the document to clarify and define the Company assertions. Some amounts were reclassified on the financial statements for clearer presentation. American First Financial, inc. Summary of Restatement Form 10-4th Amendment As originally filed Restated Difference % diff Year ended March 31, 2008 Intangibles - 10,000 10,000 Total asset 224,471 214,471 (10,000 ) -4 % Accounts payable and accruals 24,166 34,166 10,000 41 % Total current liablities 143,196 153,196 10,000 7 % Nine months ended December 31, 2008 Commission to related parties - 11,035 11,035 General and administrative 44,626 33,591 (11,035 ) -25 % Three months ended December 31, 2008 Commission to related parties - 400 400 General and administrative 16,449 12,449 (4,000 ) -24 % - 2 - TABLE OF CONTENTS Item 1. Business. 4 Item 2. Financial Information. 6 Item 3. Properties. 10 Item 4. Security Ownership of Certain Beneficial Owners and Management. 10 Item 5. Directors and Executive Officers. 11 Item 6. Executive Compensation. 12 Item 7. Certain Relationships and Related Transactions, and Director Independence. 13 Item 8. Legal Proceedings. 14 Item 9. Market Price of and Dividends on the Registrant’s Common Equity and Related Stockholder Matters. 14 Item 10. Recent Sales of Unregistered Securities. 16 Item 11. Description of Registrant’s Securities to be Registered. 17 Item 12. Indemnification of Directors and Officers. 17 Item 13. Financial Statements and Supplementary Data. 18 Item 14. Changes in and Disagreements with Accountants on Accounting and FinancialDisclosure. 33 Item 15. Exhibits. 42 - 3 - Item 1.Business. American First Financial, Inc. (“AFF”) is a Florida corporation formed in March, 2001. As part of our recent financial statements our auditor has expressed an opinion that based on our financial condition at the time “there is substantial doubt about the company’s ability to continue as a going concern”. As of December 31, 2009, our current assets are $9,512 and our current liabilities are $72,637. We show a net loss for our current fiscal year to date of $34,686. AFF’S operations were primarily the acceptance of loan submissions from mortgage brokers and then finding a lender that will fund and service them submits any loan applications to Global Lending Group, Inc. (shareholder with 500,000 AFF common shares), or directly to the lender contacts of Global, for underwriting, closing, and funding of those loans. AFF is totally dependant on Global for any and all revenues. We send them one hundred percent of our loan referrals. Global is not obligated to fund any of the loans we send them. However, a Global rejection of a loan is rare. For the current fiscal year and at least the two previous ones, Global has funded one hundred percent of the loans sent to them for the full amounts requested. Compensation on a loan may consist of percentage points charged to the borrower, percentage points paid by Global and processing fees, all of which are negotiated prior to the processing of the loan. After the loan closing, AFF would receive the gross amount of all compensation associated with the loan and then would pay the originating broker a referral fee equal to 1% or 2% of the loan amount. AFF then would keep all other compensation. As of July 1, 2010 AFF now only deals with sub-prime loans because they have found they can be most competitive with that type of loan. AFF now takes a loan submission and reviews it only to validate that it is a loan that Global would consider and if it meets those guidelines then, it is sent on to Global for underwriting and funding. From that point on, Global deals directly with the originating broker and once the loan is funded, Global pays AFF a pre-determined referral fee. Global is a licensed mortgage lender with national approvals to originate and sell loans including direct approvals from FHA and VA and agreements to sell loans to major Fannie Mae and Freddie Mac lenders. Global is licensed in the states of Florida and Tennessee. In addition, the states of Alabama, Alaska, Colorado, Indiana, Montana, Nevada, Ohio, Oregon, South Carolina and Wyoming have no licensing requirements for a lender and Global is exempt from licensing in a number of other states due to their direct lender approvals with FHA and VA. Through Global Lending’s licensing, AFF is able to do loans in any of the above mentioned states but, currently is concentrating marketing efforts only in the state of Florida because their experience has shown that the average loan size is larger than most other states. Also, there are a lot of investment and second home loans that can be done in Florida and AFF still has availability of good loan products for those types of loans. They will expand into other states as their broker acquisition plan progresses. Overall economic conditions have certainly contributed to the decline in income for AFF. The price of homes in Florida has dropped an average of 45% in the last two years. The value of mortgages has dropped respectively. The associated fees that make up our revenue have dropped accordingly. We will need to monitor these statistics in the future as our operations change and grow. Another large factor contributing to the decline in the mortgage business is the deletion of available mortgage products. AFF signed a “Net Branch Agreement” with Global Lending Group, Inc. in March 2002 that allows AFF to take loan originations from mortgage brokers and submit those loans to Global for underwriting and funding. The agreement allows AFF to act as a branch of Global’s and therefore AFF operates under Global’s licenses. There are no legal ramifications for AFF acting as a branch of Global’s except as required by the agreement. One hundred percent of our loan business is done through Global. Global owns approximately 2% of the outstanding shares of AFF common stock. The main reason that AFF was able to negotiate such a favorable agreement with Global, is that AFF’S principle Mr. Stirling started the principle of Global in the mortgage business and they have remained good friends. AFF markets for loans to mortgage brokers by way of faxing out a product list once a month and belonging to an Internet mortgage referral service called “Lender Lab”. Brokers looking for a particular loan product can go to the “Lender Lab” website, put in the loan details and receive a list of the mortgage companies that would do that loan. This service is free to AFF. Loans are given to Global for underwriting and approval. When approved they are closed and funded in Global’s name. AFF assumes no risk. All loans are closed and funded through Global, with their funds or lines of credit or directly by their lender Investors. AFF has not directly purchased any loans within the last three years. AFF markets loan products to mortgage brokers and small lenders who are too small, or do not have the required net worth to get approval to submit loans directly to the major lenders. The loan products that AFF currently markets are sub-prime loans. - 4 - Fannie Mae and Freddie Mac have requirements such as loan size, property type, or no debt ratios above 45%),on primary, secondary and investment properties. Credit score requirements for non-conforming and conforming loans are the same, above 600. The current maximum loan to value (LTV) for a non-conforming loan is 80%. It is 95% for conforming loans. We offer what are called “sub-prime” loans. These are loans that do not meet any of the agency requirements and are usually made to borrowers who would be considered poor credit risks, with credit scores below 600, a recent bankruptcy or loan default experience. On these types of loans most lenders won’t go above a seventy percent loan to value. This is an area that AFF is most competitive do to the lender contacts or Investors that Global Lending Group has, AFF can offer up to eighty percent loan to value. A collateral requirement for all of the above mentioned loans is real property.We do not have the summary information on the number of loans or the individual loan by loan information but we do know that a significant percentage of the loans we did in the past were sub-prime andnon-conforming.Only a minority of our previous loans were conforming loans. From here forward, until we start acquiring brokers, we intend to only market for sub-prime loans. Global Lending has allocated at least $1,000,000 a month from its lines of credit for AFF loans if funded by Global. If the loans are funded directly by Global Investors, the funds are unlimited. AFF does not have any foreclosure or debt collecting responsibilities. Any such efforts would be undertaken by Global. Also AFF has no recourse provisions or responsibilities attached to any loans that they do through Global. Sources of Funds AFF uses closing funds that are available to them from Global. AFF has not purchased or sold any loans within the last three years and does not intend to in the future. Competition Our competitors include a number of large financial institutions. These financial institutions generally have significantly greater resources and access to capital than we do, resulting in a lower cost of funds and a greater ability to do “conforming loans”.However, most of those financial institutions do not offer sub-prime loan products and even if they do, there is no price advantage to the borrower over what Global can offer. We compete by targeting our marketing to brokers who are either to small to have access to these institutions or are not aware of their existence. As explained above, a mortgage broker must meet certain net worth and experience requirements to be able to send loans directly to most lenders. These requirements vary by lender but most want at least a $25,000 net worth and a minimum of two years experience as a licensed mortgage broker. Global has no such requirements and we market that advantage. Employees As of December 31, 2009, AFF had a staff of two people, including one in sales, marketing and administration, (Mr. Stirling) and one in processing, submissions and closings. Both employees work on a commission only basis. Currently Mr. Stirling is the only full time employee. Regulation Our business is subject to extensive regulation by federal, state and local governmental authorities, including the Federal Trade Commission and the state agencies that license mortgage operations.Mortgage originators must comply with a number of federal, state and local consumer protection laws, including, among others, the Gramm-Leach-Bliley Act, the Fair Debt Collection Practices Act, the Real Estate Settlement Procedures Act, the Truth in Lending Act, the Fair Credit Reporting Act and the Homeowners Protection Act. These statutes apply to debt collection, foreclosure and claims handling, investment of and interest payments on escrow balances and escrow payment features, and they mandate certain disclosures and notices to borrowers. These requirements can and do change as statutes and regulations are enacted, promulgated or amended. Available Information As a result of filing this Form10, we will be required to file an annual report on Form10-K, quarterly reports on Form10-Q, current reports on Form8-K. The public may read or copy any materials we file with the SEC at the SEC’s Public Reference Room at treet, NE, Room 1580, Washington DC 20549. The public may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. The SEC maintains an Internet site that contains reports, proxy and information statements and other information regarding issuers, including us, that file electronically with the SEC. The address of that site is www.sec.gov. - 5 - Item 2.Financial Information MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Forward-Looking Statements The following discussion of our financial condition and results of operations should be read in conjunction with the financial statements and the related notes thereto included elsewhere in this registration statement. This registration statement contains certain forward-looking statements and our future operating results could differ materially from those discussed herein. Certain statements contained in this discussion, including, without limitation, statements containing the words "believes", "anticipates," "expects" and the like, constitute "forward-looking statements" within the meaning of Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). However, as we will issue “penny stock,” as such term is defined in Rule3a51-1 promulgated under the Exchange Act; we are ineligible to rely on these safe harbor provisions. Such forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause our actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. Given these uncertainties, readers are cautioned not to place undue reliance on such forward-looking statements. We disclaim any obligation to update any such factors or to announce publicly the results of any revisions of the forward-looking statements contained herein to reflect future events or developments. Summary As stated above, as a note to recent financial statements our auditor expressed an opinion that based on our financial condition, there was “substantial doubt about the company’s ability to continue as a going concern”. Management has been able to attract new investments and reduce our expenses.Current opinion of management is that AFF will continue as a going concern long enough to attract investor dollars and grow the mortgage business through acquisitions to the point of positive cash flow. We currently do not have cash for acquisitions but, intend to use stock for acquisitions. Management also believes that there will be a number of new loan products introduced in the next twelve months such as “stated income” loans coming back for self employed borrowers, which will significantly increase business. We intend to fill the two empty directors’ seats with individuals who will invest in the company and provide a new source of capital.In the meantime, we have moved our office to a free rental space and have cut all other fixed overhead. Some time ago we purchased an investment property in South Carolina from Global Lending that they had obtained in a foreclosure. In April of last year we sold the property at a loss. However, it allowed us to pay off all but one debt and gave us some working capital. We also have a number of investors that will buy private placement stock from us if necessary. Additionally, Mr. Stirling has agreed to accept personal responsibility and payment of any current outstanding corporate debts. Results of Operations The year ended March31, 2009 and 2008 The following summary data is presented for the year ended March31, 2009 and 2008: For the Years Ended March31, 2009 2008 % change Revenues: Origination Fees and Points $ 48,338 $ 271,908 -82% Commissions and other direct costs 33,511 116,883 -71% Gross Margin 14,827 155,025 -90% Operating expenses: 107,072 199,196 -46% Net income (loss) $ (92,245 ) $ (44,171 ) 109% Revenues For the years ended March31, 2009 and 2008, revenues were $48,338 and $271,908, respectively. Gross margin decreased in the current year, based on the decrease in volume. Gross margin, as apercentage of sales, increased primarily due to reductions in earned commissions. - 6 - The recent trends in the mortgage business are towards lower numbers in all areas including number of loans, size of loans, gross margins and commissions thereby drastically reducing income for the above mentioned periods and for the foreseeable future.The causes of these declines are a direct result of the following facts. First and foremost, is the decline in available mortgage products due to a great number of major lenders either going out of business or seriously curtailing their lending programs. Second the number and type of available mortgage products has been greatly reduced. Also, the credit requirements for borrowers have been vastly increased allowing less people to obtain loans and the loan sizes are generally smaller.Finally, the reduction in real estate values nationally. On average, residential real estate values nationally have declined 35%. In Florida the decline approximates 45%. This of course, results in lower loan amounts which in turn results in less income per loan. AFF plans to increase volume and income is through acquisitions of other originators, coupled with capitalizing on the trend for some lenders starting to introduce new loan products to the market. Fortunately there has been no decline in the ability of Global Lending to fund loans. The current funding dollar commitment to AFF (up to $1,000,000 a month), is more than adequate for a considerable increase in loan closings and Global is capable of increasing funding sources as needed. Operating Expenses Operating expenses were incurred in the amount of $107,072 for the year ended March31, 2009, compared to $199,196 for the comparative year ended March31, 2008. The overall, change was due to a decrease in general and administrative expenses and interest expenses. Net Loss The Company incurred a net operating loss for the year ended March31, 2009 in the amount of $92,245 compared to net loss of $44,171 for the year ended March31, 2008. The change in the year earnings is primarily related to the decrease in sales and gross margin. The following summary data is presented for the year ended March31, 2009 and 2008: 2009 2008 % change Current assets $ 1,037 $ 10,192 -90% Total Assets 76,207 214,471 -64% Total current liabilities 113,227 153,196 -26% Total liabilities 113,227 153,196 -26% Total stockholders' equity (37,020 ) 61,275 -160% Working Capital (112,190) ) (143,004 ) -22% Net Cash (Used) Provided by Operating Activities (54,309) ) 10,664 -609% For the Three and Nine Month periods ending December 31, 2009 2009 2008 For the Three Months Ended December 31, 2009 Origination Fees $ 3,048 $ 9,693 Commissions and closing costs 2,154 7,705 Gross Margin 894 1,988 Operating expenses: 3,331 21,296 Net income(loss) $ (2,437 ) $ (19,308 ) 2009 2008 For the Nine Months Ended December 31, 2009 Origination Fees $ 13,377 $ 32,193 Commissions and closing costs 7,981 23,340 Gross Margin 5,396 8,853 Operating expenses: 40,082 69,545 Net income(loss) $ (34,686 ) $ (60,692 ) - 7 - Revenues For the three months and nine months ended December31, 2009 and 2008 revenues were $3,048, $9,693, $13,377 and $32,193. Revenue decreased in the current quarter due to general economic conditions and a further deterioration in the mortgage market.Gross margin decreased in the current quarter, based on the decrease in volume. The recent trends in the mortgage business are towards lower numbers in all areas including number of loans, size of loans, gross margins and commissions thereby drastically reducing income for the above mentioned periods and for the foreseeable future.The number and type of available mortgage products has been greatly reduced. Also, the credit requirements for borrowers have been vastly increased. Factors such as the number of foreclosures or bankruptcies or anything to do with the commercial real estate market, does not effect AFF’s potential income since foreclosures and bankruptcies still result in sales and in most cases require mortgages. AFF does not do commercial loans. Going forward, it has been determined that the best way for AFF to increase volume and income is through acquisitions of other originators, coupled with the trend for some lenders starting to introduce new loan products to the market. Fortunately there has been no decline in the ability of Global Lending Group to fund loans. The current funding dollar commitment to AFF (up to $1,000,000 a month), is more than adequate for a considerable increase in loan closings and Global Lending is capable of increasing funding sources as needed. Operating Expenses Operating expenses were incurred in the amount of $3,331, $21,296, $40,082 and $69,545 for the three and nine month periods ended December 31, 2009 and 2008, respectively.The decrease in the three month period ended December 31, 2009, compared to the three months ended December 31, 2008 was due to the reduction of general and administrative fees, due to a reduction of fixed operating expenses and a reduction in stock based compensation. For the nine months ended December 31, 2009, there were significant reductions to the fixed and operating expenses and stock based compensation that was offset by a $27,963 loss from the sale of investment property. Excluding the loss on the investment property, expenses would have decreased approximately $68,000. The overall change was due to a reduction in general and administrative expenses, as AFF has restructured its operating methodology to a variable cost expense structure.Fixed expenses (rent, salaries, etc) have been eliminated or reduced and only variable costs (commissions) are dependent on the origination of fees.However, there remains a constant expense for professional expenses related to AFF’s public reporting requirements. Net Loss For the three month periods ended December 31, 2009, the Company recognized a loss of $2,437 compared to a loss of $19,308 for the comparable three month period of 2008.The Company incurred a net operating loss for the nine month periods ended December 31, 2009 and 2008 in the amount of $34,686 and $60,692.The decrease in loss for the comparable 2009 period was due to a reduction in almost all categories on expenses off-set by a loss on the sale of its investment property, in the amount of $27,963. There are no other properties held for resale, in which possibility exists to have additional losses of this nature. - 8 - Detailed Summary Liquidity and Capital Resources The following summary data is presented for the period ended December 31, 2009 (unaudited) and for the year ended March 31, 2009 (audited): December 31, 2009 Mar 31, 2009 (unaudited) (audited) % change Current assets $ $ % Total Assets -69 % Total current liabilities -36 % Total liabilities -36 % Total stockholders' equity ) ) 33 % Working Capital ) ) -44 % Net Cash (Used) Provided by Operating Activities ) ) -25 % The current economic conditions have negatively affected our business model. There is an abundance of demand for refinancing, however the credit markets do not offer the supply of loan products with which to fund these requests, therefore mortgage financing has decreased, as has our closings on mortgages. Additionally, there has been a decrease in the overall number of housing sales and real estate values further reducing the number of transactions requiring mortgage financing and the amounts of those mortgages. These factors have affected AFF marginally. The main reason for the decline in AFF Loan closings is the reduction of individuals capable of qualifying for theavailable loan products. Cash used in operations had decreased, primarily for reduction of general and administrative expenses. Remaining costs have been incurred in operations primarily for legal and professional fees related to the public filings, Mostly due to our initial registration statement. However those requirements have decreased significantly (interim financial statements are much less and our attorney is charging very little), and we have cut our fixed overhead to approximately $800 a month. Our principle shareholder has agreed to assume personal responsibility for the repayment of any company debt and to personally fund any future expenses of the public filings as needed. We were financing our operations primarily through operating activities. Those activities have not always been adequate for the cash requirements of the business.From time to time it is necessary for the company to increase cash through the sale of stock through private investors or through temporary loans from and by the majority shareholder. We believe we can currently satisfy our cash requirements for the next twelve months with our current cash and expected revenues from operations. We cannot assure investors that adequate revenues will be generated. Even without sufficient revenues, due to the current economic conditions, in the next twelve months, we anticipate that proceeds received from shareholder contributions, securities sales and or, the attainment of proceeds from temporary debt financing will enable AFF to continue with operations. We have not explored any temporary debt financing and do not anticipate the need to do so. As disclosed elsewhere in this filing, we have previouslybeen able to sell stock in private offerings and believe we will be able to in the future if needed. In an effort to sustain our liquidity, during the nine months ended December 31, 2009, we liquidated our investment of property located in South Carolina.Due to market conditions, we liquidated this property at below cost, however, management considered the liquidation to be necessary for the purposes of cash flow.The sale resulted in approximately $32,000 of operating cash after closing expenses. A portion of the proceeds paid older invoices associated with costs of professional and legal fees related to the public filings. - 9 - At December 31, 2009 the Company had minimal cash to meet current obligations.The Company may rely upon the issuance of common stock and additional capital contributions from shareholders to fund any operating shortfall. As reflected in the unaudited financial statements, as of December 31, 2009, we have an accumulated deficit of $1,228,158 and negative working capital of $63,125.For the nine month period ended December 31, 2009 and 2008 we incurred negative cash used in operations in the amount of $13,756 and $27,692, respectively.These issues raise substantial doubt about its ability to continue as a going concern. The ability of the Company to continue as a going concern is dependent on the Company's ability to maintain profitability and or attain funding through additional share sales or debt. Off-Balance Sheet Arrangements Agreement from Mr. Stirling to personally assume corporate debt and to fund the future costs of public filings as needed. Significant Accounting Policies and Recent Accounting Developments For additional information regarding significant accounting policies and other recent accounting pronouncements, see Note 1 to our Interim Financial Statements and Note 1 to our Audited Financial Statements. Item 3.Property. Currently, we do not occupy any rental property.Our office is temporarily being provided through property owned by the majority shareholder. Our office is at the following address: ● Address: 12900 Vonn Road Suite B102 Largo, FL 33774 ● Size: 400 square feet ● Landlord: J. R. Stirling ● Term:for as long as needed. ● Monthly Rent: $100 as a reimbursement of expenses ● This property is adequate for our current needs. We do not intend to renovate, improve, or develop properties. Our policy with respect to investments in real estate mortgages is set forth in “Business,” above. Specifically, business assumes no credit risk, originating mortgages that are closed in the name of Global Lending Group, using their funds. Further, we do not intend to invest in securities of or interests in persons primarily engaged in real estate activities. Item 4.Security Ownership of Certain Beneficial Owners and Management. The following table sets forth the ownership, as of the date of this prospectus, of our common stock by each person known by us to be the beneficial owner of more than 5% of our outstanding common stock, our directors, and our executive officers and directors as a group. To the best of our knowledge, the persons named have sole voting and investment power with respect to such shares, except as otherwise noted. There are not any pending or anticipated arrangements that may cause a change in control. Mr. Stirling had an employment agreement that among other rights gave him the right to receive an annual bonus of 500,000 shares of common stock. Subsequent to March 31, 2008 Mr. Stirling cancelled the employment agreement and therefore does not now have the right to any further bonuses. - 10 - The information presented below regarding beneficial ownership of our voting securities has been presented in accordance with the rules of the Securities and Exchange Commission and is not necessarily indicative of ownership for any other purpose. Under these rules, a person is deemed to be a "beneficial owner" of a security if that person has or shares the power to vote or direct the voting of the security or the power to dispose or direct the disposition of the security. A person is deemed to own beneficially any security as to which such person has the right to acquire sole or shared voting or investment power within 60 days through the conversion or exercise of any convertible security, warrant, option or other right. More than one person may be deemed to be a beneficial owner of the same securities. Thepercentage of beneficial ownership by any person as of a particular date is calculated by dividing the number of shares beneficially owned by such person, which includes the number of shares as to which such person has the right to acquire voting or investment power within 60 days, by the sum of the number of shares outstanding as of such date plus the number of shares as to which such person has the right to acquire voting or investment power within 60 days. Consequently, the denominator used for calculating suchpercentage may be different for each beneficial owner. Except as otherwise indicated below and under applicable community property laws, we believe that the beneficial owners of our common stock listed below have sole voting and investment power with respect to the shares shown. The business address of the shareholders is 12900 Vonn Road Suite B102 Largo FL 33774. The total number of outstanding shares as of December 20, 2009 is 22,882,205. The number of shares owned by individuals considered “Affiliates” is shown in the table below. Name Numberof Shares ofCommon Stock Beneficially Owned Percentageof Common Stock Beneficially Owned J. R. STIRLING 48.08 % WILLIAM BLACKSHEAR (not a director or officer) 8 .76 % All officers, directors and owners of more than 5% of shares as a group [ persons] [2] 56.84 % This table is based upon information derived from our stock records. Unless otherwise indicated in the footnotes to this table and subject to community property laws where applicable, each of the shareholders named in this table has sole or shared voting and investment power with respect to the shares indicated as beneficially owned. Item 5.Directors and Executive Officers. The board of directors elects our executive officers annually. A majority vote of the directors who are in office is required to fill vacancies. Each director shall be elected for the term of one year, and until his successor is elected and qualified, or until his earlier resignation or removal. Our directors and executive officer is as follows: Name Age Position John R. Stirling 70 President, Secretary and Director John R. Stirling has been President, Secretary and Director since March2001. He is currently the sole officer and director of the corporation. There are no legal issues involved in having only one officer and director. Mr. Stirling has not held any other occupations, employment or any other directorships during the past five years except, that over the last year he has worked part time as a car sales man. He is currently on a leave of absence from that work. The two other previous Directors, Toni Behr and William Blackshear did not wish to be re-elected due to personal and business obligations and a desire to allow some individuals to serve who might have a more direct relationship to AFF’s core business. - 11 - Family Relationships There are no family relationships among our officers and directors. Legal Proceedings No officer, director, promoter or significant employee has been involved in the last ten years in any of the following: ● Any bankruptcy petition filed by or against any business of which such person was a general partner or executive officer either at the time of the bankruptcy or within two years prior to that time; ● Any conviction in a criminal proceeding or being subject to a pending criminal proceeding (excluding traffic violations and other minor offenses); ● Being subject to any order, judgment, or decree, not subsequently reversed, suspended or vacated, of any court of competent jurisdiction, permanently or temporarily enjoining, barring, suspending or otherwise limiting his involvement in any type of business, securities or banking activities; and ● Being found by a court of competent jurisdiction (in a civil action), the Commission or the Commodity Futures Trading Commission to have violated a federal or state securities or commodities law, and the judgment has not been reversed, suspended, or vacated. Item 6.Executive Compensation. As sole director, sole officer and beneficial owner of over 48 percent of the outstanding stock, Mr. Stirling has absolute discretion to award himself compensation as there are not any written compensation polices. Summary Compensation Table The table below summarizes all compensation awarded to, earned by, or paid to our Principal Executive Officer. Name Title Year Commission Bonus Stock awards Option* awards Non equity incentive plan compen- sation Non qualified deferred compensation All other compensation Total Mr.J. R. Stirling President 2009 $ 17,550 0 0 0 *27,500 $ 45,050 2008 $ 35,305 0 0 0 **45,000 $ 80,305 *Includes $20,000 annual compensation applied to subscription receivable and $7,500 received in stock based compensation **Includes $20,000 annual compensation applied to subscription receivable and $25,000 stock bonus that was returned as a contribution of capital. Summary Equity Awards Table The following table sets forth certain information for our executive officers concerning unexercised options, stock that has not vested, and equity incentive plan awards as of September 30, 2009. Name Numberof Securities Underlying Unexercised Options (#) Exercisable Numberof Securities Underlying Unexercised Options (#) Unexercisable Equity Incentive Plan Awards: Numberof Securities Underlying Unexercised Unearned Options(#) Option Exercise Price Option Expiration Date Number ofShares orUnits ofStock That Have Not Vested (#) Market Valueof Sharesor Unitsof Stock That Have Not Vested Equity Incentive Plan Awards: Number Of Unearned Shares, Unitsor Other Rights That HaveNot Vested (#) Equity Incentive Plan Awards: Market orPayout Valueof Unearned Shares, Unitsor Other Rights That HaveNot Vested Mr.J.R.Stirling 0 0 0 $ 0 None 0 $ 0 0 $ 0 - 12 - Narrative disclosure to summary compensation and option tables Mr. Stirling’s management agreement has been cancelled because the written agreement was not financially feasible for the corporation and we now have a verbal employment understanding with him, the principal provisions of which are as follows: ● Term: Month to month. Currently, everything is at the sole discretion of Mr. Stirling. Once two new directors are appointed, a mutually agreed upon written employment agreement will be drawn. ● Compensation: Commissions at the discretion of the Company related to sales. Commissions are paid on a case by case basis to be determined solely by Mr. Stirling ● Termination: Sole discretion of Mr. Stirling At no time during the last fiscal year with respect to any person listed in the Table above was there: ● An outstanding option or other equity-based award re-priced or otherwise materially modified (such as by extension of exercise periods, the change of vesting or forfeiture conditions, the change or elimination of applicable performance criteria, or the change of the bases upon which returns are determined; ● Any waiver or modification of any specified performance target, goal or condition to payout with respect to any amount included in non-stock incentive plan compensation or payouts; ● Any option or equity grant; ● Any non-equity incentive plan award made to a named executive officer; or ● Any nonqualified deferred compensation plans including nonqualified defined contribution plans. Board of Directors Director Compensation Name Year ended March Fees earned orpaid incash Stock awards Option awards Non-equity incentiveplan compensation Nonqualified deferred compensation earnings Allother compensation Total J. R. Stirling, 0 0 0 0 0 0 0 0 Narrative to Director Compensation Table We have no compensation arrangements (such as fees for retainer, committee service, service as chairman of the board or a committee, and meeting attendance) with directors. There were no fees or awards of any kind paid to directors in fiscal year 2009. Item 7.Certain Relationships and Related Transactions, and Director Independence. On April 15, 2003, the Company issued a Demand Promissory Note in the amount of $100,000 to Toni Behr, a former member of the Board of Directors. The note pays interest at the rate of twelvepercent andapproximately $58,000 in interest has been paid or accrued through March 31, 2009. The original principle amount has been paid down to $69,030. The note was callable at any time. Subsequent to March 31, 2009 the note was called and repayment negotiations are currently in process.Mr. Stirling has agreed to assume personal responsibility for the payment of this obligation as of April 1, 2009.He may receive some contributions from two other individuals towards the balance of this obligation.Interest accrual was stopped as of April 1, 2009. The company has several loans to and from the main shareholder and officer, Mr. Stirling. These loans are short term in nature and do not have executed documents. Due to the short-term nature and offsetting balances any interest charges were considered to be immaterial and were not recorded. - 13 - Through an agreement (Net Branch Agreement) dated March2, 2002 and in exchange for 500,000 shares that were given to Justin Moulton, principal of Global Lending Group, Inc. The rights were recorded as intangible assets at $10,000, the par value of the stock issued.We utilize the licenses and approvals of Global Lending Group for loan origination and funding. At funding, the loans become the property of Global Lending Group. The agreement is perpetual and may only be cancelled by AFF. This agreement is valued at “fair market value” based on the estimated value of the stock given in 2008.There is no affiliation between AFF officers or directors and Global Lending Group, Inc. other than AFF does 100% of its loan business through Global and the principle of Global, Mr. Justin Moulton and Mr. Stirling are good friends. At the time of the agreement the granting of the stock gave Global approximately 4% ownership. Currently, their ownership approximates 2%. The amounts and terms of the above transactions may not necessarily be indicative of the amounts and terms that would have been incurred had comparable transactions been entered into with independent third parties. Corporate Governance and Director Independence. The Company has not: ● established its own definition for determining whether its directors and nominees for directors are “independent” nor has it adopted any other standard of independence employed by any national securities exchange or inter-dealer quotation system, though our current director would not be deemed to be “independent” under any applicable definition given that he is an officer of the Company; nor ● established any committees of the board of directors. Given the nature of the Company’s business, its limited stockholder base and the current composition of management, the board of directors does not believe that the Company requires any corporate governance committees at this time. As of the date hereof, the entire board serves as the Company’s audit committee. Item 8.Legal Proceedings. From time to time the Company may be a party to litigation matters involving claims against the Company. The Company was named as a defendant in a lawsuit for unsolicited advertisement. This lawsuit was settled for $500. Item 9.Market Price of and Dividends on the Registrant’s Common Equity and Related Stockholder Matters. Market Information Our common stock trades on the Pink Sheets under the trading symbol “AFRS.” The figures set forth below reflect the quarterly high and low bid information for shares of our common stock during the last two years, as reported by the Pink Sheets. These quotations reflect inter-dealer prices without retail markup, markdown, or commission, and may not represent actual transactions. Our stock commenced trading in April2007. There is currently very little if any trading in our stock and there have been no public trades this year and only three trades in the last twelve months. There has been no public trading by any of our officers or directors. There has been some private placement shares sold to our officer’s directors, and non-related individuals in the last twelve months and those people understand that in our current position, they will have difficulty selling any of those shares and may be unable to sell them for prolonged periods. There has no public trading of shares by any of our officers, directors, or employees. QuarterEnded High Low March31, 2009 December31, 2008 September30, 2008 June30, 2008 March31, 2008 December31, 2007 September30, 2007 June30, 2007 March31, 2007 - 14 - Penny Stock Considerations Our shares are "penny stocks", as that term is generally defined in the Securities Exchange Act of 1934 to mean equity securities with a price of less than $5.00. Thus, our shares will be subject to rules that impose sales practice and disclosure requirements on broker-dealers who engage in certain transactions involving a penny stock. Under the penny stock regulations, a broker-dealer selling a penny stock to anyone other than an established customer or accredited investor must make a special suitability determination regarding the purchaser and must receive the purchaser's written consent to the transaction prior to the sale, unless the broker-dealer is otherwise exempt. Generally, an individual with a net worth in excess of $1,000,000 or annual income exceeding $200,000 individually or $300,000 together with his or her spouse, is considered an accredited investor. In addition, under the penny stock regulations, the broker-dealer is required to: ● Deliver, prior to any transaction involving a penny stock, a disclosure schedule prepared by the Securities and Exchange Commission relating to the penny stock market, unless the broker-dealer or the transaction is otherwise exempt; ● Disclose commissions payable to the broker-dealer and our registered representatives and current bid and offer quotations for the securities; ● Send monthly statements disclosing recent price information pertaining to the penny stock held in a customer's account, the account's value, and information regarding the limited market in penny stocks; and ● Make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written agreement to the transaction, prior to conducting any penny stock transaction in the customer's account. Because of these regulations, broker-dealers may encounter difficulties in their attempt to sell shares of our Common Stock, which may affect the ability of selling shareholders or other holders to sell their shares in the secondary market, and have the effect of reducing the level of trading activity in the secondary market. These additional sales practice and disclosure requirements could impede the sale of our securities. In addition, the liquidity for our securities may be decreased, with a corresponding decrease in the price of our securities. Our shares in all probability will be subject to such penny stock rules and our shareholders will, in all likelihood, find it difficult to sell their securities. OTC Bulletin Board Qualification for Quotation We intend to secure a qualification for our securities to be quoted on the OTC Bulletin Board once this registration statement is effective and the SEC staff has indicated they have no further comments. To have our shares of Common Stock qualified for quotation on the OTC Bulletin Board, a market maker must file an application on our behalf in order to make a market for our Common Stock. We have engaged in preliminary discussions with an NASD Market Maker to file our application on Form211 with FINRA.Based upon our counsel's prior experience, we anticipate that after this registration statement is declared effective, it will take approximately 2 - 8 weeks for FINRA to issue a trading symbol and allow sales of our Common Stock under Rule144. Sales of our Common Stock under Rule144 There are 9,881,224 shares of our common stock held by non-affiliates, both employees and non-employees, and 13,000,981 shares held by affiliates Rule144 of the Securities Act of 1933 defines as restricted securities. In general, persons holding restricted securities, including affiliates, must hold their shares for a period of at least six months, may not sell more than onepercent of the total issued and outstanding shares in any 90-day period, and must resell the shares in an unsolicited brokerage transaction at the market price. These restrictions do not apply to non-affiliates after a holding period of one year but continue to apply for affiliates regardless of their holding period. The availability for sale of substantial amounts of common stock under Rule144 could reduce prevailing market prices for our securities. All 9,881,224 shares held by non-affiliates have been held for at least 6 months. Holders As of the date of this registration statement, we had approximately 334 shareholders of record of our Common Stock. - 15 - Dividends and Distributions We have not declared any cash dividends on our Common Stock since our inception and do not anticipate paying such dividends in the foreseeable future. We plan to retain any future earnings for use in our business. Any decisions as to future payments of dividends will depend on our earnings and financial position and such other facts, as the Board of Directors deems relevant. Reports to Shareholders As a result of this offering, we will become subject to the information and reporting requirements of the Securities Exchange Act of 1934 and will file periodic reports, proxy statements, and other information with the Securities and Exchange Commission We will voluntarily send an annual report to shareholders containing audited financial statements. Where You Can Find Additional Information We have filed with the Securities and Exchange Commission a registration statement on Form10. The registration statement and exhibits may be inspected, without charge, and copies may be obtained at prescribed rates, at the SEC's Public Reference Room at t., N.E., Washington, D.C. 20549. The public may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. The registration statement and other information filed with the SEC are also available at the web site maintained by the SEC at http://www.sec.gov. Item 10.Recent Sales and Issuances of Unregistered Securities. During the fiscal year ended March 31, 2008, we had no sales of common stock.We did issue 250,000 shares in exchange for debt and 100,000 shares for services.Our shareholders elected to convert 4,000 shares of preferred stock to 400,000 shares of common stock at par value. During the fiscal year ended March 31, 2009, we sold a total of 1,550,000 shares of common stock for $20,000 cash to five individuals, most of whom were former directors or officers.We also issued 3,827,500 shares for services, 5,000,000 shares in exchange for a subscription receivable from our major shareholder and 500,000 for licensing rights with Global Lending Group.All the shares issued were common stock. In addition, one shareholder elected to cancel 2,000 shares of preferred stock and another elected to convert 2,000 shares of preferred stock to 200,000 shares of common stock at par value. During the nine months ended December 31, 2009, we sold 1,800,000 shares for $22,500. The above common stock transactions were private placement sales.The per share prices were determined by negotiations between Mr. Stirling and the other party depending on the reason for the sale, the number of shares being purchased and the need for the funds.Generally, the share prices decreased from $0.02 in early 2008 to $0.01 or $0.005 in early 2009.The declining trend agrees with our declining assets and revenues. There are exceptions for services which were generally lower than cash prices. We did not use a private placement memorandum for the following reasons: We relied upon Section4(2) of the Securities Act of 1933, as amended for the above issuances to US citizens or residents. We believed that Section 4(2) of the Securities Act of 1933 was available because: ● None of these issuances involved underwriters, underwriting discounts or commissions. ● Restrictive legends were and will be placed on all certificates issued as described above. (See below) ● The distribution did not involve general solicitation or advertising. ● The distributions were made only to investors who were sophisticated enough to evaluate the risks of the investment. The sales in Florida were undertaken pursuant to the exemption from registration found in Florida Statutes, Section 517.061(11).We complied with all provisions of this statutory exemption. Prospective investors were invited to review at our offices at any reasonable hour, after reasonable advance notice, any materials available to us concerning our business. Prospective Investors were also invited to visit our offices. The wording of the restrictive legend mentioned above is: “The shares represented by this certificate have not been registered under the Securities Act of 1933 as amended. The shares have been acquired for investment and may not be offered, sold or otherwise transferred in the absence of an effective registration statement with respect to the shares or an exemption from the registration requirements of said act that is then applicable to the shares, as to which a prior opinion of council may be required by the issuer or the transfer agent.” - 16 - Item 11.Description of Registrant’s Securities to be Registered. Common Stock We are authorized to issue 50,000,000 shares of common stock with $0.05 par value per share. As of the date of this registration statement, there were 22,882,205 shares of common stock issued and outstanding held by 334 shareholders of the record. There were 329 shareholders as of March 31, 2009. Each share of common stock entitles the holder to one vote, either in person or by proxy, at meetings of shareholders. The holders are not permitted to vote their shares cumulatively. Accordingly, the shareholders of our common stock who hold, in the aggregate, more than fiftypercent of the total voting rights can elect all of our directors and, in such event, the holders of the remaining minority shares will not be able to elect any of such directors. The vote of the holders of a majority of the issued and outstanding shares of common stock entitled to vote thereon is sufficient to authorize, affirm, ratify or consent to such act or action, except as otherwise provided by law. Holders of common stock are entitled to receive ratably such dividends, if any, as may be declared by the Board of Directors out of funds legally available. We have not paid any dividends since our inception, and we presently anticipate that all earnings, if any, will be retained for development of our business. Any future disposition of dividends will be at the discretion of our Board of Directors and will depend upon, among other things, our future earnings, operating and financial condition, capital requirements, and other factors. Holders of our common stock have no preemptive rights or other subscription rights, conversion rights, redemption or sinking fund provisions. Upon our liquidation, dissolution or winding up, the holders of our common stock will be entitled to share ratably in the net assets legally available for distribution to shareholders after the payment of all of our debts and other liabilities. There are not any provisions in our Articles of Incorporation or our Bylaws that would prevent or delay change in our control. Preferred Stock We are authorized to issue 5,000,000 shares of Preferred Stock in series, as fixed by the Directors, with a par value of $.05 per share. As of the date of this Registration Statement, there are no Preferred Shares outstanding, with all shares of Preferred Stock previously issued having been converted to common stock or cancelled. Preferred Stock may be issued in series, with preferences and designations, as the Board of Directors may, from time to time, determine. The Board may, without shareholders’ approval, issue Preferred Stock with voting, dividend, liquidation, and conversion rights that could dilute the voting strength of our common shareholders, and may assist management in impeding an unfriendly takeover or attempted changes in control. There are no restrictions on our ability to repurchase or reclaim our preferred shares while there is any arrearage in the payment of dividends on our Preferred Stock. Item 12.Indemnification of Directors and Officers. Pursuant to Section607.0850 of the Florida Statutes, the Registrant has the power to indemnify any person made a party to any lawsuit by reason of being a director or officer of the Registrant, or serving at the request of the corporation as a director, officer, employee or agent of another corporation, partnership, joint venture, trust or other enterprise against expenses (including attorneys' fees), judgments, fines and amounts paid in settlement actually and reasonably incurred by him in connection with such action, suit or proceeding if he acted in good faith and in a manner he reasonably believed to be in or not opposed to the best interests of the corporation, and, with respect to any criminal action or proceeding, had no reasonable cause to believe his conduct was unlawful. Our By-laws provide that the Registrant shall indemnify its directors and officers to the fullest extent permitted by Florida law. With regard to the foregoing provisions, or otherwise, we have been advised that in the opinion of the Securities and Exchange Commission, such indemnification is against public policy as expressed in the Securities Act of 1933, as amended, and is, therefore, unenforceable. In the event that a claim for indemnification against such liabilities (other than the payment by us of expenses incurred or paid by a director, officer or controlling person of the Corporation in the successful defense of any action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, we will, unless in the opinion of our counsel the matter has been settled by a controlling precedent, submit to a court of appropriate jurisdiction the question of whether such indemnification by us is against public policy as expressed in the Securities Act of 1933, as amended, and will be governed by the final adjudication of such case. - 17 - Item 13.Audited Financial Statements and Supplementary Data. American First Financial, Inc. As of March31, 2009 and 2008 Contents: 20 Balance Sheet 21 Statements of Operations 22 Statement of Stockholders' Equity 23 Statements of Cash Flows 27 Notes to Financial Statements 25 - 18 - Randall N. Drake, C.P.A., P.A. 1981 Promenade Way Clearwater, FL33760 Randall@RDrakeCPA.com Report of Independent Registered Public Accounting Firm Board of Directors American First Financial, Inc. Clearwater, Florida We have audited the accompanying balance sheet of American First Financial, Inc. as of March31, 2009 and 2008 and the related statements of operations, stockholders’ equity, and cash flows for the years ended March31, 2009 and 2008. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required at this time, to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal controls over financial reporting. Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provided a reasonable basis for our opinion. In our opinion, based on our audit, the financial statements referred to above present fairly, in all material respects, the financial position of the Company as of March31, 2009 and 2008 and the results of its operations and its cash flows for the years ended March31, 2009 and 2008 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming the Company will continue as a going concern. As discussed in Note2 to the financial statements, the Company incurred recurring net losses, resulting in negative cash flows and negative working capital. There are limited financial assets in which to satisfy any future cash requirements. These conditions raise substantial doubt about the Company’s ability to continue as a going concern. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. The financial statements of American First Financial Inc. as of March 31, 2009 and 2008 and for the years then ended have been restated for the correction of a misstatement during the periods.Note 12 describes the Company’s disclosure and correction of the misstatement. /s/ Randall N. Drake Randall N. Drake, CPA, PA Certified Public Accountants Clearwater, Florida August11, 2009 and December 7, 2010 - 19 - American First Financial, Inc. Balance Sheet As of March 31, Restated Restated Assets Current assets Cash $ $ Total current assets Property & equipment, net of accumulated depreciation of$6,503 and $4,835, respectively Loans to shareholders - Investment in property Intangibles 10,000 Total Assets $ $ 214,471 Liabilities and Stockholders' Equity Current liabilities Accounts payable and accrued expenses $ $ 34,166 Shareholder loans - Related party notes payable - Related party demand notes payable Total current liabilities 153,196 Stockholders' Equity Redeemable Convertible Preferred Stock:$.05 par 5,000,000 shares authorized (Series A & B) 0 and 2,000 Series B shares issued and outstanding, respectively - Common Stock, $.05 par value,50,000,000 shares authorized; 21,082,205 and 10,007,205 shares issued and outstanding, respectively Additional paid-in capital Subscription receivable ) - Accumulated Deficit ) ) Total stockholders' equity ) Total Liabilities and Stockholders' Equity $ $ 214,471 The accompanying audit report and notes are an integral part of these financial statements. - 20 - American First Financial, Inc. Statement of Operations For the Years Ended March 31, Restated Restated Revenues:Origination Fees and Points (related party ) $ $ Commissions and other direct costs 15,961 81,578 Commissions to related parties 17,550 35,305 Gross Margin Operating expenses: Selling General and administrative Professional expenses Stock Based Compensation Depreciation Interest expenses Total operating expenses Net income(loss) $ ) $ ) Earnings (loss) per share, primary and dilutive $ ) $ ) Weighted average shares outstanding primary and dilutive The accompanying audit report and notes are an integral part of these financial statements. - 21 - American First Financial, Inc. Statement of Stockholders' Equity Restated Additional Accumulated Stock- Paid in Subscription Comprehensive Accumulated Holders' shares $.05 par shares $.05 par Capital Receivable Income Deficit Equity Balance March 31, 2007 $ $ $ $
